Title: To Thomas Jefferson from John Randolph, 31 August 1775
From: Randolph, John
To: Jefferson, Thomas


                    
                        Dr. Sr.
                        August 31. 1775
                    
                    I have recieved ten Guineas of the Treasurer and have left the Violin with Mr. Cocke of Wmsburg. I wish I had had a Case for it.
                    Tho we may politically differ in Sentiments, yet I see no Reason why privately we may not cherish the same Esteem for each other which formerly I believe Subsisted between us. Should any Coolness happen between us, I’ll take Care not to be the first mover of it. We both of us seem to be steering opposite Courses; the Success of either lies in the Womb of Time. But whether it falls to my share or not, be assured that I wish you all Health and Happiness. I am Dr Sr Your most obedt Servant,
                    
                        John Randolph
                    
                